          Case 1:13-cr-00817-RJS Document 71 Filed 04/13/21 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--- . -------------------------------------------------------------x
 UNITED STATES OF AMERICA,                                                        CONSENT TO PROCEED BY VIDEO OR
                                                                                  TELE CONFERENCE
                             -against-
                                                                                 13 -CR-817 (RJS)

 Francisco Lora

                                                  Defendant(s).
-----------------------------------------------------------------X

Defendant       Francisco Lora                         hereby voluntarily consents to
participate in the following proceeding via� videoconferencing or    teleconferencing:  x_
          Initial Appearance Before a Judicial Officer

          Arraignment (Note: If on Felony Information, Defendant Must Sign Separate Waiver of
          Indictment Form)

          Bail/Detention Hearing

X        Conference Before a Judicial Officer




                                                                       Luis 0. Diaz
                                                                       Print Counsel's Name



This proceeding was conducted by reliable video or telephone conferencing technology.



Date                                                                   U.S. Circuit Judge
                                                                       Sitting by Designation
